DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2021 has been entered.
Claims 1, 2, 4—12, and 14—20 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with
Attorney NELSON ROSARIO 
REG. NO.: 80,333 
On 02/17/2022


The application has been amended as follows: 
Please Amend the independent claims as, 
 

(Currently Amended) A method for generating off-line cryptographic key pairs for storing digital assets, the method comprising:
receiving, at one or more processors, user input from a user;
determining, at the one or more processors, a key generation algorithm based on the user input, wherein the key generation algorithm is determined from a set of at least a first and a second key generation algorithms, wherein each of said first and second key generation algorithms relates to a digital asset, said digital asset being a representation of something that has financial value; 
wherein said first key generation algorithm corresponds to a first digital asset and said second key generation algorithm is different from said first key generation algorithm and corresponds to a second digital asset different from said first digital asset, wherein said digital assets are different types of blockchain based assets; 
generating, at the one or more processors, at least one off-line cryptographic key pair based on user generated randomization input that is created by the user physically manipulating a user device for a period of time so as to interact with at least one key generation algorithm from the first and second key generation algorithms [[;]], wherein generating the off-line cryptographic key pair further comprises: 
monitoring, at the one or more processors, a level of randomization in the user input, wherein monitoring the level of randomization in the user input further comprises: 
comparing, at the one or more processors, the user input to a threshold level, and if the user input crosses the threshold level generating, at the one or more processors, an alert to the user that a sufficient level of randomness has been reached; 
or if the user randomization input does not cross the threshold level: generating, at the one or more processors, an alert to the user that the sufficient level of randomness has not been reached; and
outputting, at the one or more processors, the at least one off-line cryptographic key pair.

(Previously Presented) The method of claim 1, wherein the user input data is indicative of a selection of a type of digital asset.

(Cancelled)

(Previously Presented) The method of claim 1, wherein the user generated randomization input is data indicative of a user actuating a set of buttons, swiping their finger across a touch-screen, manipulating a roller ball, or a combination thereof.

(Previously Presented) The method of claim 1, wherein determining a key generation algorithm further comprises:
selecting, at the one or more processors, the key generation algorithm that corresponds to a type of digital asset selected by the user from a set of at least two or more digital assets.

(Cancelled)

(Cancelled) 

(Currently Amended) The method of claim 1[[6]], wherein monitoring the level of randomization in the user input further comprises:
storing, at one or more memories, the user input until a threshold level is met for the user input.

(Previously Presented) The method of claim 1, wherein outputting the at least one off-line cryptographic key pair further comprises:
printing, at one or more output devices, the at least one off-line cryptographic key pair, transmitting, at the one or more output devices, the at least one off-line cryptographic key pair to an external device, or a combination thereof.

(Previously Presented) The method of claim 1, further comprising:
outputting, at one or more output devices, at least one or more cryptographic key parts related to the off-line cryptographic key pair to a splitter system;
receiving, at the one or more output devices, an input code from the splitter 
system; and
updating, at the one or more processors, the at least one off-line cryptographic key pair with the input code.

11.	(Currently Amended) A system for generating off-line cryptographic key pairs for storing digital assets, the system comprising:
one or more processors;

one or more output devices coupled to the one or more processors;
wherein the one or more memories store computer executable instructions configured to cause the one or more processors to: 
receive user input from a user;
determine a key generation algorithm based on the user input, wherein the key generation algorithm is determined from a set of at least a first and a second key generation algorithms wherein each of said first and second key generation algorithms relates to a digital asset, said digital asset being a representation of something that has financial value;
wherein said first key generation algorithm corresponds to a first digital asset and said second key generation algorithm is different from said first key generation algorithm and corresponds to a second digital asset different from said first digital asset, wherein said digital assets are different types of blockchain based assets; 
generate at least one off-line cryptographic key pair based on user generated randomization input that is created by the user physically manipulating a user device for a period of time so as to interact with at least one key generation algorithm from the first and second key generation algorithms[[;]], wherein to generate the off-line cryptographic key pair the computer executable instructions are further configured to cause the one or more processors to:
monitor a level of randomization in the user input, wherein to monitor the level of randomization in the user input the computer executable instructions are further configured to cause the one or more processors to:
compare the user input to a threshold level, and if the user input crosses the threshold level: generate an alert to the user that a sufficient level of randomness has been reached;
or if the user randomization input does not cross the threshold level: generate an alert to the user that the sufficient level of randomness has not been reached; and
output the at least one off-line cryptographic key pair.

12. 	(Original) The system of claim 11, wherein the user input is data indicative of a selection of a type of digital asset.

13. 	(Cancelled)

14. 	(Previously Presented) The system of claim 11, wherein the user generated randomization input is data indicative of the user actuating a set of buttons, swiping their finger across a touch-screen, manipulating a roller ball, or a combination thereof.

15. 	(Previously Presented) The system of claim 11, wherein to determine a key generation algorithm computer executable instructions are further configured to cause the one or more processors to:
select the key generation algorithm that corresponds to a type of digital asset selected by the user from a set of at least two or more digital assets.



17. 	(Cancelled) 

18. 	(Currently Amended) The system of claim 11[[16]], wherein to monitor the level of randomization in the user input the computer executable instructions are further configured to cause the one or more processors to:
store the user input until a threshold level is met for the user input.

19. 	(Previously Presented) The system of claim 11, wherein to output the at least one off-line cryptographic key pair the computer executable instructions are further configured to cause the one or more processors to:
print the at least one off-line cryptographic key pair, transmit the at least one off-line cryptographic key pair to an external device, or a combination thereof.

20. 	(Previously Presented) The system of claim 11, wherein the computer executable instructions are further configured to cause the one or more processors to:
output at least one or more cryptographic key parts related to the at least one off-line cryptographic key pair to a splitter system;
receive an input code from the splitter system; and
update the at least one off-line cryptographic key pair with the input code.

Allowable Subject Matter
Claims 1, 2, 4, 5, 8—12, 14, 15 and 18—20 are pending.
	No reason is necessary as the record is clear in light of prosecution history ad examiner’s claims amendments above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434